Citation Nr: 1454736	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied service connection for PTSD.  The Veteran's home RO in Atlanta, Georgia, notified him of the determination later in June 2007.  

In September 2012, the Veteran testified regarding this matter at a hearing held at the Atlanta, Georgia, RO before the undersigned.  The Board recharacterized the PTSD issue as one of an acquired psychiatric disorder, to include all such disorders claimed and diagnosed, in April 2013.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). At that time, the issue was remanded for additional development.  Subsequently, in December 2013, the Board remanded this matter again for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in service or until many years thereafter.  The only medical opinions that address any relationship of an acquired psychiatric disorder to service weigh against the claim.

2.  At no time during the current appeal has the Veteran's symptoms met the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are not met. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2007, April 2013, and January 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The RO and AMC have made extensive efforts to assist the Veteran with the development of his case.  In June 2013 and in June 2014, the JSRRC coordinators at the RO and AMC made a formal finding that sufficient information to corroborate the various events do not exist and as such, the Veteran's stressors could not be corroborated, and that was after two separate attempts.  Each of the memoranda summarizes VA's attempts to obtain evidence independently verifying the Veteran's stressor.  Based on the responses received, the Board finds that all potential avenues of development have now been exhausted.  Neither the appellant nor his representative has argued otherwise.  VA has also obtained examinations and opinions in October 2013, January 2014 and in October 2014, with respect to the claim on appeal.  The Veteran provided testimony before the undersigned at a September 2012 Board hearing.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Further, the AMC substantially complied with the prior December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include  psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). However, as a psychosis is not shown within a year after discharge from active service, the presumptions are not for application in this case. 

For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a) , including psychosis, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)). 

The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a), the only regulation listing named chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the current appeal, the Veteran, who had peacetime service only, claims service connection for PTSD, based on in-service stressors. Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) & Cohen v. Brown, 10 Vet. App. 128 (1997).  Concerning this final element, for a non-combat veteran, in general, the alleged service stressors must be corroborated by official service records or other credible supporting evidence.  If, however, the claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA (or VA-authorized) psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor. 38 C.F.R. § 3.304(f)(3) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has described two separate stressors. The first is that, while stationed in Italy in 1983, the U.S. Embassy in Lebanon was attacked, and U.S. Marines were killed.  He stated that his company was put on alert and was told that they were going to attack . He said that they went to an airplane and were told that they had only minutes, or seconds, to live once they got off the airplane, which he testified was because there were only 500 paratroopers at the small base in Italy where he was stationed.  He said that they were not actually sent on the mission. In an April 2013 statement he additionally reported that they were informed they were going to attack the "Telaban."  However, his allegations are not consistent with the places, types, and circumstances of his service.  In this regard, the 1983 bombing of the U.S. Embassy in Lebanon took place in April 1983, before the Veteran was assigned to Italy in June 1983, and the 1984 Embassy bombing took place in September 1984, after he had returned from Italy.  

There was a bombing attack on a U.S. Marines barracks in Lebanon in October 1983, which killed 241 American servicemen, but, even if the Veteran is referring to this incident, he was a heavy vehicle driver, assigned to a transportation company, and not a paratrooper.  The Board does not find it credible that, in these circumstances, especially with numerous U.S. troops located in the general area, the U.S. would have contemplated sending a truck driver, untrained in airborne assault, on such a mission as described.  Nevertheless, it is not out of the question that the base was placed on some sort of alert after the incident, even if the Veteran was not included as part of any potential assault force being prepared.  As such, over the course of the appeal, the Board sought additional medical opinions to address the fear of hostile military or terrorist activity as a potential stressor limited to consideration of the base itself being placed on alert, without any plan of a land invasion which could involve the Veteran.
 
The Veteran also contends that in 1982, while stationed at Fort Campbell, he was on a night mission when about five helicopters came in and almost crashed on top of his truck.  He said that he escaped by jumping into a lake.  He said that a Sergeant had seen the event and that he and others involved had been given several days off to recover.  He said that he went on sick call but that the service treatment records do not show any reference to this incident.  He described the event as having taken place in 1982, and the RO initially found that the information was insufficient to send to the Joint Service Records Research Center (JSRRC) for corroboration.  However, as aircraft incidents, including near misses, tend to be well-documented, the Board remanded for additional development, as discussed below.  

The Veteran's service treatment records are negative for complaints, symptoms, findings, or diagnosis of any psychiatric disability.  

Albany area community services physician's records dated from January 2005 to March 2005 reflect that the Veteran was diagnosed with major depressive disorder, recurrent (holidays).  In a January 2005 record, it was reported that the Veteran was in Italy for 2 years with the 82nd Airborne.  His MOS was heavy vehicle operator.  He stated he had no combat experience.  The Veteran admitted to be depressed for three to four months and stated, "I'm depressed because I can't keep a job or take care of my bills."  The goal noted to improve the Veteran's depressed mood related to life crisis.  Psychosocial stressors/events indicated were legal issues, separation/divorce, custody/placement issues, and financial difficulties.  

A July 2005 private physician report reflects that the Veteran stated he became depressed and had a nervous breakdown in 2000, after his divorce and also had a nervous breakdown in 2002.  
An August 2005 South Georgia neuropsychological associates evaluation report, which was performed in conjunction with the Veteran's application for Social Security disability benefits reflects that the Veteran reported problems with depression since approximately 2000, which coincided with his divorce and a job layoff.  The Veteran stated that he joined the Army right after higher school and was in service for four years.  He was placed in Europe, on peacekeeping missions.  The diagnosis was major depression by report and history, deferred: personality disturbance, NOS (antisocial, schizoid traits) rule out borderline intellectual functioning.  

December 2006, December 2011, January 2012, and March 2012 VA medical records note that depression and PTSD screens were negative.  

A March 2011 VA clinical assessment for the homeless program reflects that the Veteran stated he was in the Army and was a "64 Tractor Trailer Driver" and that a helicopter almost crashed on top of him.  The Veteran stated that he has PTSD and that he was given a kill order and was dropped off in a fire right.  He stated that he thinks about all the guys that died that day.  

In April 2013, the Board found that the Veteran should be afforded the opportunity to supply details of his claimed in-service stressor of helicopters almost crashing on top of his truck on a night mission.  A request for corroboration was to be made to the Joint Service Records Research Center (JSRRC) if he did so. The Veteran submitted a statement in April 2013 specifying as he previously had that the incident occurred when he was stationed at Fort Campbell, Kentucky.  He did not provide a timeframe, though he previously recounted that the incident was in 1982. Thus, the JSRRC was requested in May 2013 to attempt to verify whether helicopters almost crashed on top of a truck anytime in 1982 at Fort Campbell, Kentucky.  Yet, the June 2013 response concerned 1981 instead of 1982 . It indeed was indicated that 1981 records for the Veteran's unit while at Fort Campbell, Kentucky, could not be located.

An October 2013 VA mental health record reflects that the Veteran reported receiving regular treatment through Albany Area Mental Health for approximately 10 years, and, due to the departure of his psychiatrist and therapist, he decided to begin treatment at the Albany VA clinic. The Veteran stated he had a long history of problems with depression and anxiety.  He stated that he was also admitted to Phoebe Putney on one occasion 9 years ago due to worsening depression.  The diagnosis was dysthymia, anxiety not otherwise specified (NOS), and evaluate for major depression, recurrent.  

An October 2013 VA PTSD examination report reflects that the Veteran does not have a diagnosis of PTSD that confirms to the DSM-IV criteria.  He was diagnosed with depressive disorder, NOS.  The examiner noted that the Veteran denied traumatic brain injury, but possible loss of consciousness when he was hit post-service by a falling garage beam.  The examiner indicated that the Veteran does not have any other diagnosed mental disorders.  The claims file and VA medical records were reviewed.  The Veteran stated he was a tractor trailer driver in the U.S. Army and was in NATO forces when they blew the embassy up.  He also stated that he was present for the barracks bombing in 1982.  Stressors reported by the Veteran was that he was in Italy when the Lebanon barracks were bombed and he was sent to Lebanon and was warned he'd be dead within 10 minutes.  He stated that they were in position to attack, but never got the green light.  They sat there for a month in the words, and his captain and his daughter were killed by suicide bomb, they were attacked and not allowed to defend themselves.  Upon inquiry, he stated that these events, except for the initial base alert, took place in Lebanon.  While the examiner checked boxes on the report showing that the Veteran's reported symptoms met the criteria for PTSD consistent with the DSM-IV, he explained that the Veteran had a "rather glaring credibility problem."  He stated that, since there was some consistency in the records about being treated for depression, that will be diagnosed.  His self-report is inadequate to support a diagnosis of PTSD for C&P purposes given the inconsistencies in the data.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's portrayal of the stressor appears to be incompatible with his actual service experience and there are numerous examples of glaring contradictions in his records.  The examiner stated that he had reviewed the conflicting medication evidence and provided his opinion that the explanation that best accounts for the data it that the Veteran was willfully and frequently changing his story to match the demands of his monetary circumstances as he perceives them.  

In a January 2014 letter from the medical records supervisor at the Albany area community services, it was noted that the Veteran was under the care of a psychiatrist and that his diagnosis was PTSD. The Veteran had been receiving services at their facility since October 2003.

In a January 2014 VA medical opinion, the VA examiner acknowledged review of the entire claims file and discussed pertinent evidence of record.  He opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that he has read all available documents in Virtual VA and in VBMS in their entirety.  The rationale for his opinion were provided in detail.  He stated that there are no confirmed or conceded in-service stressors of adequate nature and magnitude to cause PTSD.  There is an allegation of an in-service stressor, namely the veteran nearly being hit by crashing helicopter while inside a vehicle, which has not been confirmed (nor disconfirmed to the satisfaction of the BVA). This stressor, were it to be verified, is sufficient to result in PTSD, but would not counteract the facts presented below.  He furthered that there is no evidence of the onset, emergence or worsening of any mental or emotional condition or disorder during the Veteran's period of military service.  

The VA examiner found that the medical evidence contains numerous examples of contradictions and out right falsehoods in this veteran's self-report such that it is not appropriate to base any potentially compensable diagnosis or other decision solely upon his uncorroborated self-serving statements.  The VA examiner set forth a list of statements made by the Veteran that he found to be false and contradictory in support of this conclusion.  He noted that the Veteran made a number of contradictory statements to him when he had previously evaluated the Veteran in October 2013.  He also noted that the Veteran has consistently had negative PTSD screens since 2006.  He did have positive screens in 2004 and 2005 during a period when he was applying for Social Security Disability.  However, the Disability Reviewer's Worksheet (2005) used to report symptoms of various mental disorders to SSA adjudicators has no symptoms checked on the Anxiety Disorders page, upon which PTSD would have been reported (Medical Treatment Records - Furnished by SSA, Page 38 0f the 122 page file).  This writer is a former SSA Disability reviewer and has worked with this particular form many times.

The VA examiner also noted that the Veteran has carried a diagnosis of depression since approximately 2000, if his self-report in this regard is to be believed.  He has attributed the depression to factors post-dating his military service.  Thus, even if it were argued that what the Veteran and others have described as depression is actually PTSD, there is no evidence that it is the result of or proximately related to military service.  When a particular diagnosis or medical finding is likely to lead to an obvious external reward or "payoff" to a patient, whether in the form of compensation, avoidance of incarceration, time off from work, provision of addictive drugs, etc., it is appropriate for a clinician or evaluator to maintain a high index of suspicion, and to attempt to corroborate the patient's self-serving reports with objective signs, historical data, collateral data, etc. if any possible resultant delay is not likely to result in harm to the patient.  A pattern of false and/or contradictory statements should raise the level of suspicion even higher. This principle was used in formulating the opinion.  

The VA examiner stated that he had reviewed the conflicting medical evidence and was providing the following opinion: the Veteran has made numerous statements that conflict with established facts or with other statements he has made.  His uncorroborated self-serving statements should be given little weight.

In response to a May 2013 search request from the RO, in April 2014, the JSRRC  stated that they had coordinated their research with the National Archives Records Administration (NARA) in College Park, Maryland. They maintain the U.S. Army permanent record collection. They were unable to locate copies of unit records submitted by the 34th Transportation Company for "the January ??? December 1982 time period."  Also, they coordinated their research with the US Army Combat Readiness/Safety Center and were able to locate documentation on six incidents involving Black Hawk Helicopters during the January-April 1982 time period at Fort Campbell, Kentucky.  However, none of the incidents involved two Black Hawk helicopters that almost crashed into a US Army truck.  ALMOST happened incidents are seldom verifiable, such as ordnance dropped without detonation or I was almost struck by an aircraft.  These types of events, if not documented, are not verifiable because they are not recorded.  In order to research " an ???Almost happened??? incident," it must be clearly indicated that the incident was reported and recorded.

In June 2014, the Appeals Management Center issued a formal finding of lack of information to corroborate stressors associated with the Veteran's PTSD claim.  The AMC concluded that, as the JSRRC cannot verify or find any evidence of helicopters almost crashing into a truck on a night mission at Fort Campbell, Kentucky, there is no evidence to support that the Veteran's in-service stressor.  

In an October 2014 VA medical opinion, the examiner noted that he had read the Veteran's claims file/electronic records, including his medical records.  Due to the many different reports presented by the Veteran and the fact that many of these reports contain conflicting information, it is necessary to base clinical assessments on objective findings if at all possible.  He noted that Dr. D'Agostino has very thorough and informative reports in the medical records dated in October 2013 and in January 2014.  The Veteran has claimed that he was in the special forces when, in fact, he was not; he claimed to be suicidal and when escorted to mental health denied having said this; he claimed to be in Italy during the 1983 bombing of the embassy when, in fact, he arrived in Italy a month after the bombing; and finally, the Veteran has denied being exposed to a traumatic event while in the service and then many times later said that he was exposed to various purported traumatic events.  Factually, the Veteran was screened for PTSD 12 times over a ten year period by health care providers all resulting in negative outcomes. The Veteran was also screened for PTSD at the Albany VA CBOC in May 2014 with a negative outcome.  Based on the objective data as well as Dr. D'Agostino having ruled out a diagnosis of PTSD, the records consistently indicate that the Veteran does not have a diagnosis of PTSD.  He has a history of being treated for depression having last filled a prescription of Bupropion in May 2014 which, if taken as prescribed, means that the Veteran is no longer being treated by a VA provider for a mental health condition.  However, the Veteran's depression occurred decades after he was discharged from the military which means that the Veteran's diagnosis of depression is less likely than not related to any event that occurred while he was in the military. 

Accordingly, after considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent and credible evidence weighs against the claim.  Specifically, the Veteran has not been diagnosed with PTSD, pursuant to DSM-IV.  38 C.F.R. § 3.304(f) (2014).  Further, all attempts that have been extensively undertaken to verify the Veteran's alleged stressors have resulted in negative responses.  The Board points out that just because a physician or other health care professional has accepted the appellant's description of his or her active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

However, the Veteran has also been diagnosed with other psychiatric disorders, including depression and major depressive disorder.  The Board must consider service connection is warranted for any of these disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, service treatment records are negative for any indication of psychiatric symptoms or diagnosis and post-service, the evidence as a whole does not show continuity of symptomatology of any acquired psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In fact, the evidence of record reveals that from discharge from service until 2000 the date referenced by the Veteran as to the onset of his depression in a July 2005 private medical record.  Clearly, such time period of over 15 years after discharge is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, the United States Court of Appeals for the Federal Circuit has determined that such a lapse of time (over 18 years in this case), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

Significantly, each of the medical opinions of record weigh against the claim for service connection.  The Board finds the VA examiners opinions constitute probative evidence on the diagnosis and medical nexus question and whether the Veteran meets the criteria for a diagnosis of PTSD-based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiners have provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above.  Here, the Board finds that the opinions are supported by a rationale that was apparently provided after the VA examiners considered all procurable and assembled data.  It cannot be overlooked that time and time again the VA examiner's repeatedly found that the Veteran did not have a psychiatric disability related to service.  Furthermore, the Veteran's credibility as to his psychiatric symptoms and accounts of in-service stressors were constantly questioned by trained medical professional as to the truthfulness of the statements being set forth by the Veteran.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  

Further, the Veteran's admission in a January 2005 private medical record that he was "depressed because I can't keep a job or take care of my bills," and in a July 2005 private medical record that he became depressed and had a nervous breakdown in 2000, after his divorce, are contrary to his more recent assertions that he has a psychiatric disability related to events in service, and were made contemporaneously with treatment, as such, those statements have greater probative value than a statements rendered years later in support of a claim for disability benefits.  These statements made while seeking medical treatment are significant and given a lot of weight and credibility because they were made at a time when there was no incentive - financial or otherwise - to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran); & Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Also, the veracity of the Veteran's reported stressors has consistently been called into question by VA medical examiners, most recently described as "outright falsehoods," and "uncorroborated self-serving statements" that should be given little weight.  Accordingly, the Board finds that the Veteran's statements do not constitute competent and credible evidence in support of his claim. 

For all of the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to afford the Veteran.  Therefore, his claim for service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


